Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.		A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 November 2021 has been entered. 


Status of Application, Amendments and/or Claims
3.		Applicant’s response dated 11/2//2021 is considered and entered into record. Claims 22 and 26 have been cancelled. Claims 8, 17, 19-21, 23-25 and 27-28 have been amended. Claims 8, 17, 19-21, 23-25 and 27-28 are currently pending.
4.		Claims 8, 17, 19-21, 23-25 and 27-28, drawn to a cryopreserved solution and a composition of spNPCs, are under examination in the instant application.

Rejections maintained
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


6.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	Please note the following changes:
	i)  Previously rejected claims 22 and 26 are now cancelled.
	ii) The rejection of claims 20-28 for reciting a method is now withdrawn upon consideration of appropriate amendment of claims to clearly be directed to a product. 
8.		Claims 8, 17 and 19 are rejected as being indefinite for reciting, “spNPCs express” “ISL1 and SMI32 as markers of spinal cord neurons”. The limitation is confusing, as it appears that spNPCs are expressing the markers of (i.e. as expressed by) spinal cord neurons. In other words, the claims seem to recite that the markers are expressed by both – spNPCs and spinal motor neurons. This is unclear as the instant specification teaches that ISL1 and SMI32 are expressed by motor neurons, not neural progenitors cells as instantly claimed (see Example 10, page 20; Example 12, page 23; Example 17, page 27; description of Figure 24, page 5; Example 18). Appropriate clarification and correction is required.
9.		Claims 20-21, 23-25 and 27-28 are rejected as depending from indefinite claims. 
Applicant’s Remarks:
10.  		Applicant argues that claims 8, 17 and 19 are amended to address the Examiner’s concerns. Applicant adds that claims 21, 23-25 and 27-28 are amended to recite a product. Applicant therefore, requests withdrawal of the rejections.
11.		Applicant’s argument is fully considered, however, is found to be persuasive in part. As stated above (para 7(ii)), the rejection of dependent claims 21, 23-25 and 27-28 (previously claims 20-28) on the basis of reciting a method, are withdrawn upon consideration of current 

Claim Rejections - 35 USC § 112
12.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

13.	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

14.		Claims 8, 17, 19-21, 23-25 and 27-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection. The rejection is maintained for reasons of record set forth in the Office Action dated 8/3/2021. 
15.		Claims 8, 17 and 19 are directed to: “ISL1 and SMI32” as being expressed by spinal neural progenitor cells (spNPCs) (emphasis added).
16.		The specification as originally filed does not provide adequate written description for reciting spNPCs expressing ISL1 and SMI32. The instant specification teaches that ISL1 and SMI32 are expressed by motor neurons, not neural progenitor cells (e.g. Example 10, page 20; Example 12, page 23; Example 17, page 27; description of Figure 24, page 5; Example 18). The specification however, does not contemplate the narrowed limitation having spNPCs (progenitor 
17.		Claims 21, 23-25 and 27-28 are rejected as depending from independent claims 8 and 17 reciting the new matter limitations.
	Applicant’s Remarks:
18.		Applicant argues that independent claims are amended to recite, “the spNPCs express NKX6.1, ISL1 and SMI32 as markers of spinal motor neurons”, hence is clear that the markers are “expressed as markers of spinal motor neurons developing from the spNPCs”. Applicant points to Example 10, page 20 of the instant specification for support. Applicant requests withdrawal of the rejection.
19.		Applicant’s argument is fully considered, however, is not found to be persuasive for reasons stated in the rejection. Applicant’s assertion that Example 10 describes the claimed feature is not found to be persuasive. Example 10 on page 20 states that after 6 days of incubation, “mixed neural cultures expressed markers of developing spinal motor neurons” (spMNs), “as indicated by co-expression of the markers islet-1 (ISL1) and phosphorylated neurofilament heavy chain (SMI32)”. In other words, the mixed neural cultures following said incubation, show the presence of both - motor neuron progenitor markers, e.g. NKX6.1 (indicating presence of motor neuron progenitors), as well as spMNs expressing ISL1 and SMI32. Since the specification does not contemplate the narrowed limitation having spNPCs (progenitor cells) also expressing ISL1 and SMI32, the rejection is maintained.


Claim Rejections - 35 USC § 102
20.		The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
21.		Claims 8, 17, 19-21, 23-25 and 27-28 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Jha et al (Stem Cell Rev Rep, 11: 194-204, August 2014). The rejection is maintained for reasons of record set forth in the Office Action dated 8/3/2021. Previously rejected claims 22 and 26 are now cancelled.
22.		Claims 8, 19 and dependent claims 20-21, 23-24 are directed to a cryopreserved solution of spNPCs. Claim 17 and dependent claims 25 and 27-28 are drawn to a composition of spNPCs.  
23.		Jha et al teach the generation of spinal motor neurons from induced pluripotent stem cells (iPSCs). The reference teaches differentiating iPSCs to motor neuron precursor (progenitor) (MNP) by neural induction, caudalization and ventralization (Fig. 1), and further states that the cells at the MNP stage can be cryopreserved, for future use in a “highly stable and reproducible technique for bulk differentiation” (Abstract; page 196, col 1, para 1). The reference also teaches that the neural stem cells and MNPs can be cryopreserved in medium (cryopreserved solution), and stored frozen in liquid nitrogen (page 198, col 2, section viii; page 199, col 1, section xi) (as in instant claims 8, 17, 19). The reference further teaches that the iPSCs undergo differentiation to neural stem cells by culturing in neural induction medium, after which the cells are plated and undergo differentiation in a different medium (Fig. 1), wherein the plating is on Matrigel or ornithine-laminin (page 198(x)); the culture medium comprises retinoic acid and sonic hedgehog (page 196, Materials). It is noted that the instant specification refers to spinal motor neuron progenitors as spNPCs (Example 1 for instance). Jha et al teach that the MNPs at various stages of differentiation express different markers including NKX6.1 and ISL1 (Fig. 4). Even though Jha et al is silent on SMI32, this would be an inherent characteristic of the 35 U.S.C. 102  and 103 [MPEP 2112(III)]. Also, "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Please note that the examined claims (8, 17, 19-21, 23-25 and 27-28) are directed to a product “made by a method”. "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695,698,227 USPQ 964,966 (Fed. Cir. 1985). When the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. Since the reference teaches spNPCs and a cryopreserved solution of the cells, the reference anticipates the instant claims. 

24.		Claims 8, 17, 19-21, 23-25 and 27-28 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Stojkovic et al (WO 2015/181253, 12/3/2015) (IDS). The rejection is maintained for reasons of record set forth in the Office Action dated 8/3/2021. Previously rejected claims 22 and 26 are now cancelled.
25.		Stojkovic et al teach methods for generating neural progenitor cells (NPCs) that can be used for treating damaged neural tissue, e.g. spinal cord injury (Abstract; page 5, para 2), as in instant claims 8, 17, 19), wherein each of neural induction (formation of neural rosettes) and differentiation are for 5-7 days (page 10, lines 18-29); the plating is on Matrigel or ornithine-laminin (claim 5); and the culture medium comprises holotransferrin, ascorbic acid (claim 4). Stojkovic et al teach that the spNPCs express NKX6.1 and ISL+ (page 30, last para). Even though Stojkovic et al is silent on ISL1, and SMI32, this would be an inherent characteristic of the prior art spNPCs, absent evidence to the contrary. Please note that Stojkovic et al teach the same claimed product – viz. spNPCs and a cryopreserved solution of the cells. Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function (property or characteristic) is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102  and 103 [MPEP 2112(III)]. Also, "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Please note that the examined claims (8, 17, 19-21, 23-25 and 27-28) are directed to a product “made by a method”. "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695,698,227 USPQ 964,966 (Fed. Cir. 1985). When the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. Since the reference 

26.		Claims 8, 17, 19-21, 23-25 and 27-28 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Reynolds et al, WO 2010/108005, 9/23/2010 (IDS). The rejection is maintained for reasons of record set forth in the Office Action dated 8/3/2021. Previously rejected claims 22 and 26 are now cancelled.
27.		Reynolds et al teach the generation of spinal neural progenitor cells from iPSCs, wherein the progenitor cells can form spinal cord neurons (Abstract; page 1, para 2; Figure 3). The reference teaches that the neural progenitor cells of the method (or spNPCs) can be cryopreserved for stable storage (page 1, para 1, 2; para spanning pages 24 and 25). The reference also claims (claim 51) a population of NPCs that can be cryopreserved (as in instant claims 8, 17, 19). Reynolds et al is silent on expression of the markers as claimed. However, this would be an inherent characteristic of the prior art spNPCs, absent evidence to the contrary. Please note that Reynolds et al teach the same claimed product – viz. spNPCs and a cryopreserved solution of the cells. Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function (property or characteristic) is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102  and 103 [MPEP 2112(III)]. Also, "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Please note that the examined claims (8, 17, 19-21, 23-25 and 27-28) are directed to a product “made by a method”. "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious 

28.		Claims 8, 17, 19-21, 23-25 and 27-28 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Sareen et al (J Comp Neurol 12: 2707-2728 (pages 1-38), 2014) (IDS). The rejection is maintained for reasons of record set forth in the Office Action dated 8/3/2021. Previously rejected claims 22 and 26 are now cancelled.
29.		Sareen et al teach a cryopreserved solution of spinal neural progenitor cells (neural progenitor cells for transplantation into the spine), derived from induced pluripotent stem cells. The reference teaches that the cells can be frozen in cell freezing media (cryopreserved solution) (abstract; page 5, para 1, 3) (as in instant claims 8, 17, 19). The reference teaches that the plating is done on Matrigel/laminin coated coverslips (page 11, para 2). Sareen et al is silent on expression of the markers as claimed. However, this would be an inherent characteristic of the prior art spNPCs, absent evidence to the contrary. Please note that Sareen et al teach the same claimed product – viz. spNPCs and a cryopreserved solution of the cells. Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function (property or characteristic) is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102  and 103 [MPEP 2112(III)]. Also, "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Please note that the examined claims (8, 17, 19-21, 23-25 and 27-28) are directed to 

30.		Claims 17, 25 and 27-28 are rejected under AIA  35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Sareen et al (WO 2015/188131, filed 6/5/2015). The rejection is maintained for reasons of record set forth in the Office Action dated 8/3/2021. Previously rejected claim 26 is now cancelled.
31.		Sareen et al teach compositions and methods related to production and use of induced pluripotent stem cells or iPSCs (Abstract). The reference teaches that all iPSCs generated motor neuron precursor cells expressing Nkx6.1, Islet1 (ISL1) and motor neurons expressing SMI32 (Fig 3A legend on page 4; Fig 3A; page 31, lines 24-29). Since the reference teaches generation of motor neuron precursor cells, the reference anticipates a quantity or composition of such cells (instant claim 17), absent any evidence to the contrary. Example 18 (page 27) describes generation of motor neurons from iPSC using media having LDN193189 and SB431542, retinoic acid, ascorbic acid, wherein the cells are plated on laminin. Please note that the examined claims (17, 25, 27-28) are directed to a product “made by a method”. "Even though product-by-process claims are limited by and defined by the process, determination of 

	Applicant’s Remarks:
32.		Applicant argues that Jha et al teach a method of production of the cryopreserved solution of spNPCs, which is different from that in instant claims, as Jha et al do not describe the differentiation, dissociation and replating steps as recited in the independent claims. Asserting the limitation now added, Applicant argues that the cited art (Jha et al, Stojkovic et al, Reynolds et al and Sareen et al (2014, 2015)) fails to disclose that “spNPCs express NKX6.1, ISL1 and SMI32 as markers of spinal motor neurons”; “differentiating the iPSCs …..neural induction media comprising…CHIR99021” and “culturing …differentiation media comprising retinoic acid and ….(SAG) to generated the spNPCs”, recited in claims 8, 17 and 19. Applicant alleges that the expression of the three markers as presently claimed is not an inherent characteristic. Applicant therefore, requests withdrawal of the rejections under 35 USC 102.
33.		Applicant’s arguments about Jha et al teaching a method of production of cryopreserved solution of spNPCs, which is different from the instantly claimed method is considered, but not found to be persuasive. Applicant is notified that the product (cryopreserved solution/composition of spNPCs) is being examined, and that the claims (8, 17, 19-21, 23-25 and 27-28) are directed to a product “made by a method”. As stated in the rejection, it is reiterated, "Even though product-by-process claims are limited by and defined by the process, 
34.		 Applicant’s arguments with respect to the recited markers are fully considered however, are not found to be persuasive for reasons explained in the modified rejections. The references are either silent on some or all of the three claimed markers. However, it is repeated that this would be an inherent characteristic of the prior art spNPCs, absent evidence to the contrary. Applicant’s allegation that the present amendment reciting, “spNPCs express NKX6.1, ISL1 and SMI32 as markers of spinal motor neurons”, is not taught by any of the cited references and is not inherent, is not found to be persuasive. As stated above (see para    ), the new limitation is construed as spNPCs are expressing the markers of (i.e. as expressed by) spinal cord neurons, or that the claimed markers are expressed by both – spNPCs and spinal motor neurons. It is noted that the cited references teach the same claimed product – viz. spNPCs and a composition/cryopreserved solution of the cells. Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function (property or characteristic) is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102  and 103 [MPEP 2112(III)]. Also, "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The rejections are therefore, maintained.
35.		Applicant’s contention that expression of the three markers as presently claimed is not an inherent characteristic, is not found to be persuasive. Applicant has not however, provided reasons or evidence to substantiate this assertion. Applicant is reminded that once a reference teaching a product appearing to be substantially identical is made as the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to applicant (see MPEP §2112 (V)). Contrary to applicant’s allegation, the examiner has indeed set forth a prima facie case of inherency, and has provided sound scientific reasoning as to why the cryopreserved solution/composition of spNPCs of the prior art is not distinct from the product of the instant claims. The cited references leads one of skill in the art to make and use the invention as claimed. Therefore, the prior art of record inherently teaches the remaining required limitations of the instant claims. After setting forth a prima facie case of inherency, the burden shifts to applicant to provide evidence that the product in the instant method is patentably distinct from that in the prior art; see MPEP § 2112(V). The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). Applicant’s allegations do not provide the requisite evidence to show that the markers are not inherently expressed, therefore, are not sufficient to overcome the instant rejections. 

Double Patenting
Non-Statutory
36.		The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
37.		A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
38.		Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


39.		Claims 8, 17, 19-21, 23-25 and 27-28 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 74, 77-78, 84, 88, 90-93, and 95 of co-pending application number 16/286,185. The rejection is maintained for reasons of record set forth in the Office Action dated 8/3/2021. Please note that previously rejected claims 22 and 26 are now cancelled. Also claim 95 of ‘185 application has been newly added (amendment dated 11/24/2021) after posting of the last Office action in the instant case. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because in each case the claims are directed to motor neuron progenitor cells, which are spNPCs that can be frozen, wherein the cells express NKX6.1, SMI32 and ISL1, are derived from iPSCs, and are cultured in media having similar components. 
	The ‘185 claims therefore, anticipate instant product claims.
40.		This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
	Applicant’s Remarks:
41.		With respect to the above provisional rejection on the ground of nonstatutory obviousness-type double patenting, Applicant requests that the submission of a Terminal disclaimer be deferred till the “claims are deemed allowable”.
42.		The rejection has not been overcome by amendment or the filing of an approved terminal disclaimer. As no claims are yet deemed allowable, the rejection is maintained.

 
Conclusion
43.         	No claims are allowed. 		
44.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aditi Dutt whose telephone number is (571)272-9037.  The examiner can normally be reached on M-F 9:00am-5:00pm.
45.		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
46.		Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov/. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/A. D./
Examiner, Art Unit 1649
27 December 2021


/GREGORY S EMCH/Primary Examiner, Art Unit 1699